UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1872


CAROL L. GRAY PIZZUTO,

                Plaintiff - Appellant,

          v.

ROBERT G. MCCOID; OGDEN NEWSPAPERS,       INC.;   CASEY   JUNKINS;
TYLER REYNARD; WTOV, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:12-cv-00063-JPB-JES)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol L. Pizzuto, Appellant Pro Se. John Raymond Merinar, Jr.,
STEPTOE & JOHNSON, LLP, Clarksburg, West Virginia; Walter P.
DeForest,   III,   DE   FOREST   KOSCELNIK   YOKITIS   KAPLAN &
BERARDINELLI, Pittsburgh, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carol L. Gray Pizzuto seeks to appeal the district

court’s order dismissing without prejudice her civil action.                         On

appeal,    we    confine    our    review    to    the    issues     raised    in   the

Appellant’s brief.         See 4th Cir. R. 34(b).           Because Pizzuto does

not challenge in her informal brief the basis for the district

court’s disposition, she has forfeited appellate review of the

court’s    order.        Accordingly,       we    grant     Pizzuto’s      motion   to

proceed    in    forma     pauperis    and     affirm     the   district      court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented     in   the    materials

before    the    court   and     argument    would    not     aid    the   decisional

process.


                                                                              AFFIRMED




                                         2